Citation Nr: 0515044	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  99-25 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for chronic lumbar radiculitis.

2.  Entitlement to an effective date earlier than  July 28, 
1994, for a grant of service connection for chronic lumbar 
radiculitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from April 1978 to October 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1998 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that in December 2004 in writing the veteran 
withdrew her request for a hearing before a Veterans Law 
Judge.  

The Board also notes that, in February 2002, by filing a 
timely notice of disagreement the veteran initiated an appeal 
of a January 2002 RO decision  which denied entitlement to 
service connection for schizophrenia with depression.  
However, after the RO furnished her with a statement of the 
case, the veteran did not complete her appeal on that issue 
by filing a timely substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302(b) (2004).  The issue of 
entitlement to service connection for schizophrenia with 
depression has not been certified for appeal and is not 
before the Board at this time.

The  issues of entitlement to an initial evaluation in excess 
of 20 percent for chronic lumbar radiculitis and entitlement 
to service connection for degenerative disc disease of the 
lumbosacral spine and fibromyalgia are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claim for an earlier effective date for a 
grant of service connection for chronic lumbar radiculitis, 
explained to her who was responsible for submitting such 
evidence, and obtained and fully developed all other evidence 
necessary for an equitable disposition of the claim decided 
herein.

2.  Decisions by the Board in May 1982 and November 1984 
denied entitlement to service connection for a back 
disability.

3.  A determination by the RO in May 1986 found that new and 
material evidence to reopen the claim for service connection 
for a back disability had not been received.

4.  On July 28, 1994, a statement was received from the 
veteran which constituted a reopened claim for service 
connection for a back disability.


CONCLUSION OF LAW

Entitlement to an effective date earlier than  July 28, 1994, 
for a grant of service connection for chronic lumbar 
radiculitis is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400(r) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In the veteran's case, a statement of the case furnished to 
her by the RO in January 1999 set forth 38 C.F.R. § 3.400, 
effective dates.  A VCAA notice letter furnished to the 
veteran by the RO in April 2003 informed her of the evidence 
which VA had obtained and the evidence which she should 
submit in support of her claim.  The RO's letter advised the 
veteran that it was her responsibility to make sure that VA 
received any relevant non-federal records.  A supplemental 
statement of the case furnished to the veteran in July 2003 
set forth 38 C.F.R. § 3.159, VA assistance in developing 
claims.  A supplemental statement of the case furnished to 
the veteran in September 2004 notified her of the reasons and 
bases for the continued denial of her claim.

The RO's letter to the veteran, the statement of the case, 
and the supplemental statements of the case satisfied the 
first three elements of notice discussed in Pelegrini II.  
Although the RO did not explicitly request that the veteran 
provide any evidence in her possession she thought was 
relevant to her claim, it did advise her that it was her 
ultimate responsibility to support her claim with appropriate 
evidence such that any deficiency in the wording of the 
notice was a harmless error.  The Board also finds that any 
error in not providing a single notice to the appellant 
covering all content requirements would be harmless and non-
prejudicial, in that the veteran has not identified any 
pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the claim decided herein and any 
notice deficiency did not affect the essential fairness of 
the adjudication of her earlier effective date claim.  See 
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005);  see also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's claims file for review in 
consideration of her claim for an earlier effective date for 
the grant of service connection for chronic lumbar 
radiculitis.  The veteran and her representative have not 
identified any additional evidence not already of record 
which might be relevant to the claim decided herein.  
Therefore, the Board finds that further assistance is not 
required with reference to the issue of entitlement to an 
earlier effective date for the grant of service connection 
for chronic lumbar radiculitis and that issue is ready for 
appellate review.

II. Legal Criteria

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an award of disability compensation based on direct 
service connection shall be the day following the veteran's 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service; otherwise, the effective date shall be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(ii)(B)(2) (2004).

The effective date for the grant of a benefit based on a 
reopened claim is the date of receipt of claim or he date 
entitlement arose, whichever is later, except as provided by 
38 C.F.R. § 20.1304(b)(1) 2004), which pertains to submission 
of additional evidence following certification of an appeal 
to the Board.  38 C.F.R. § 3.400(r) (2004).

III. Factual Background 

A decision of the Board dated May 20, 1982, denied the 
veteran's claim of entitlement to service connection for a 
back disability.  A decision of the Board dated November 16, 
1984, found that a new factual basis to establish service 
connection for a back disability had not been presented.  
Those Board decisions are final.  See 38 U.S.C.A. § 7104(b) 
(West 2002).

In February 1985, a statement was received from the veteran 
in which she stated that she was appealing the Board's 
November 16, 1984, decision and that she would submit new 
evidence to substantiate her claim.  In an April 1985 letter, 
the RO advised the veteran that the Board's decision could 
not be appealed (judicial review of Board decisions not 
existing at that time) and new and material evidence was 
required to reopen her service connection claim.  In December 
1985, additional evidence, consisting of a private medical 
record with a diagnosis of chronic back pain and a letter to 
the veteran from the Public Employees Retirement System of 
Ohio, was received from the veteran's representative.  The RO 
determined that such additional evidence was not new and 
material and, in a May 1986 letter, notified the veteran that 
her claim for service connection for a back disability was 
not reopened.

On July 28, 1994, a statement was received from the veteran 
which was accepted as a reopened claim.  A Board decision 
dated November 19, 1998, granted entitlement to service 
connection for chronic lumbar radiculitis, and a December 
1998 rating decision implemented the Board's decision and 
assigned an effective date of July 28, 1994, for the grant of 
service connection.  

The veteran has requested that the grant of service 
connection for chronic lumbar radiculitis be made effective 
the day after her separation from active service in October 
1978.

IV. Analysis

The Board's decisions in May 1982 and in November 1984 and 
the RO determination in May 1986 were final disallowances of 
the veteran's claim for service connection for a back 
disability.  See 38 U.S.C.A. §§ 7104(b), 7105 (West 2002).  
The date of receipt of the veteran's reopened claim was July 
28, 1994.  Under the applicable laws and regulations, in the 
veteran's case, the effective date of the grant of service 
connection for chronic lumbar radiculitis may not be earlier 
than the date of the reopened claim, and, therefore, the 
Board finds that there is no basis on which an effective date 
prior to July 28, 1994, might be granted for the grant of 
service connection for chronic lumbar radiculitis.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(r) (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an effective date earlier than  July 28, 1994, 
for a grant of service connection for chronic lumbar 
radiculitis is denied.



REMAND

The Board notes that during the appeal period VA and private 
medical evidence has been received which includes diagnoses 
of degenerative disc disease of the lumbosacral spine and 
fibromyalgia and that, in April 2003, a VA rheumatologist 
reported that fibromyalgia/deconditioning is the major cause 
of the veteran's reported back pain.  Statements made by the 
veteran in her November 1999 substantive appeal and by her 
representative in a written argument received in March 2005 
reasonably raise an issue of entitlement to expansion of the 
grant of service connection for chronic lumbar radiculitis to 
include degenerative disc disease of the lumbosacral spine 
and fibromyalgia, including on a secondary basis.  The Board 
finds that that issue, which has not been adjudicated by the 
RO, is inextricably intertwined with the issue certified for 
appeal of entitlement to an initial evaluation in excess of 
20 percent for chronic lumbar radiculitis.  Therefore, this 
case must be remanded to the AMC for adjudication of the 
inextricably intertwined issue prior to further appellate 
review of the issue of entitlement to an initial evaluation 
in excess of 20 percent for chronic lumbar radiculitis.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should adjudicate the issue 
of entitlement to service connection for 
degenerative disc disease of the 
lumbosacral spine and for fibromyalgia, 
to include as secondary to service 
connected chronic lumbar radiculitis.  If 
the decision is adverse to the veteran, 
the AMC should advise the veteran of her 
procedural and appellate rights.

2.  Then, the AMC should re-adjudicate 
the issue of entitlement to an initial 
evaluation in excess of 20 percent for 
chronic lumbar radiculitis.  If the AMC 
denies the benefit sought on appeal, it 
should provide the veteran and her 
representative a supplemental statement 
of the case.  The veteran and her 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matters which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


